DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 04/14/2022 to the Office Action mailed on 10/14/2021 is acknowledged.
Claim Status
Claims 3-5 and 31 are pending. 
Claims 1, 2, and 6-30 were previously cancelled.
Claim 31 is currently amended.
Claims 3-5 and 31 have been examined.
Claims 3-5 and 31 are allowed.

Priority
	Priority to 371 PCT/CN2016/084307 filed on 06/01/2016 is acknowledged.

Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
The rejection of claims 3-5 and 31 under 35 U.S.C. 103 as being unpatentable over Haber et al. (US Patent Application Publication 2003/0059458 A1, Published 03/27/2003) in view of Stillman (US Patent Application Publication 2003/0064104 A1, Published 04/03/2003) as evidenced by Marco et al. (US Patent 5609905, Published 03/11/1997). is withdrawn in view of the amendments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching of administering a composition comprising about 85% karaya gum and 15% cellulose; wherein the cellulose is encapsulated in the karaya gum for reducing a digestive or absorptive rate and ratio of a food or drink in a subject. Therefore, claims 3-5 and 31 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617